IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-19-00438-CR

                                  IN RE SHANE MIX


                                  Original Proceeding



                                       OPINION

       Shane Mix, a jail inmate, seeks a writ of mandamus to compel the trial court to rule

on the relief requested by Mix in an application for writ of habeas corpus filed on

November 7, 2019. Mix alleges that the habeas application was read to the trial court in

open court on November 8, 2019 and that the trial court has not ruled on the application.

       We asked for a response on December 9, 2019 from the Respondent or the Real-

Party-in-Interest. In the request, we stated that if the application for writ of habeas corpus

had been ruled on, a copy of the ruling would suffice in place of a response. To this date,

no response or copy of the ruling has been filed.

       This is not like cases where the trial court does not know about the document

requesting relief. In this case, it appears the habeas application was read to the trial court
in open court more than 60 days ago. No reason has been given for the delay in ruling

on the application or for a need for further consideration.

       Accordingly, we conditionally grant the requested writ of mandamus. We are

confident that the Respondent will promptly consider and rule on Mix’s application for

writ of habeas corpus filed on November 7, 2019. The writ will issue only if the

Respondent fails to advise this Court within thirty days of the date of this opinion that

he has ruled on the application.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Pet. conditionally granted
Opinion delivered and filed January 22, 2020
Publish
[OT06]




In re Mix                                                                          Page 2